DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Takeuchi et al.
	There is disclosed in King a brewer system comprising: a reservoir 26 including a body and a lid (figs. 1, 2) coupled to the body, the lid formed to define a mouth 24 extending through the lid and into the reservoir; a filter tape 23, 22 extending over the mouth of the reservoir and movable relative to the reservoir; a steep chamber 22 movable relative to the reservoir, the steep chamber configured to retain the filter tape over the mouth; a brewing substance delivery system 11, 12 configured to dispense brewing substance into the steep chamber; and a water delivery system 16, 17, 18 configured to deliver water into the steep chamber to mix with the brewing 
	Takeuchi discloses, in a brewer system, a reservoir (heater) 25 having a lid 41 which includes a base and raised central section 39, the raised central section defining a sealing surface that is spaced apart from the base and aligned with a mouth that receives a beverage and filter member 44a and a chamber 44 configured to force the filter member against the sealing surface to form a seal around the mouth.
	It would have been obvious to one skilled in the art to substitute the central sealing section of King with the raised central sealing section disclosed in Takeuchi, in order to improve the seal around the mouth of the reservoir.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art reference to Radosav discloses the use of a reservoir lid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761